United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2258
                        ___________________________

                             United States of America,

                       lllllllllllllllllllll Plaintiff - Appellee,

                                           v.

  Kevin Villalobos Guardado, also known as Kevin Ulises Villalobos Guardado,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                             Submitted: April 7, 2017
                               Filed: July 19, 2017
                                 ____________

Before COLLOTON and BENTON, Circuit Judges, and GERRARD,1 District
Judge.
                         ____________

COLLOTON, Circuit Judge.

      Kevin Villalobos Guardado pleaded guilty to several federal criminal charges,
including conspiracy to distribute methamphetamine. In calculating an advisory



      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska, sitting by designation.
sentencing guideline range, the district court2 found that Guardado was responsible
for more than 410 grams of actual methamphetamine and more than three kilograms
of methamphetamine mixture. Based on those findings, the court determined an
advisory guideline range of 235 to 293 months’ imprisonment, and sentenced
Guardado to 293 months. Guardado appeals the sentence. He argues that his plea
agreement with the government guaranteed that he would be accountable for a smaller
quantity of drugs. We disagree and affirm the judgment.

       Guardado pleaded guilty to one count of conspiracy to distribute
methamphetamine, see 21 U.S.C. §§ 846, 841(b)(1)(A), one count of illegal reentry,
see 8 U.S.C. § 1326(a), and two counts of possessing a firearm as an alien who is
illegally in the United States, see 18 U.S.C. §§ 922(g)(5), 924(a)(2). In a plea
agreement, Guardado and the government stipulated that it was reasonably
foreseeable to Guardado that the conspiracy involved distribution of at least 50 grams
of actual methamphetamine. The factual basis statement of the agreement listed the
dates of five methamphetamine transactions in which Guardado distributed a total of
149.93 grams of actual methamphetamine.

       The plea agreement set forth the minimum and maximum statutory penalties
for each offense. The agreement also stated that the sentencing court would consider
a number of factors, including the quantity of drugs involved in his offense, to
calculate Guardado’s advisory guideline range. A section entitled “Sentence to be
Decided by Judge – No Promises” provided that Guardado’s final sentence would be
determined solely by the district court. The agreement permitted the parties to make
at sentencing “whatever comment and evidentiary offer they deem appropriate,” as
long as the comment or offer did not violate any other provision of the plea
agreement.




      2
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                         -2-
      At a change-of-plea hearing, a magistrate judge reviewed the terms of the plea
agreement in detail and explained to Guardado that both parties could present any
relevant evidence at sentencing. Guardado stated that he understood the agreement’s
terms, including the maximum sentences. Guardado then pleaded guilty to all four
counts. The district court adopted the magistrate judge’s recommendation and
accepted Guardado’s guilty pleas as knowing and voluntary.

       At sentencing, Guardado objected to the drug quantities recommended by the
government and the probation office. These recommendations were to find a quantity
of methamphetamine that corresponded to a base offense level of 34. Guardado
maintained that because the parties had stipulated to 149.93 grams of actual
methamphetamine in the plea agreement, the government was limited to arguing for
an offense level of 30 based on that quantity. The district court rejected Guardado’s
argument, and found a quantity that dictated a base offense level of 34. Other
adjustments resulted in a total offense level of 38, and the court sentenced Guardado
to 293 months’ imprisonment for the conspiracy count.

      On appeal, Guardado argues that the government breached the plea agreement
when it urged the district court to sentence him based on a quantity of drugs that
exceeded the amount to which he stipulated in the factual basis statement of the plea
agreement. But unlike the plea agreement in United States v. DeWitt, 366 F.3d 667,
669-70 (8th Cir. 2004), Guardado’s agreement did not specify the quantity of drugs
that would be used to calculate Guardado’s guideline range. And Guardado’s plea
agreement reserved to both parties the right to present at sentencing any evidence and
argument on issues not explicitly agreed to or decided in the document. The
government thus did not breach the agreement when it argued at sentencing that
Guardado was responsible for more than 149.93 grams of actual methamphetamine.
See United States v. Noriega, 760 F.3d 908, 911-12 (8th Cir. 2014).

       Guardado also contends that his plea was not voluntary, because he harbored
a reasonable expectation that he would be sentenced based on the quantity of drugs

                                         -3-
set out in the plea agreement. For a plea to be voluntary, however, a defendant need
not understand precisely how the sentencing guidelines will apply to his case. A plea
is knowing and voluntary if the district court informs the defendant of the minimum
and maximum statutory penalties and the court’s authority to sentence within that
range. United States v. Quiroga, 554 F.3d 1150, 1155 (8th Cir. 2009). The written
plea agreement set forth this information, and the magistrate judge orally advised
Guardado of the same at the plea hearing. Guardado complains that this information
did not allow him truly to understand the nature and impact of his guilty plea, but the
standard is an objective one, and the advice here was sufficient to establish a knowing
and voluntary plea. That the parties stipulated to a quantity of at least 50 grams of
actual methamphetamine did not support a reasonable expectation that the court was
forbidden to consider additional quantities that were established at sentencing.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -4-